Citation Nr: 0918434	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  01-08 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for optic neuropathy of the left eye.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to January 
1972 and from January 1975 to July 2000.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in July 2008.  This matter came back 
before the Board of Veterans' Appeals (Board) on Remand from 
the United States Court of Appeals for Veterans Claims 
(Court) regarding a Board decision rendered in June 2006.  
This matter was originally on appeal from a February 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

In June 2003, the Veteran testified at a central office 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDING OF FACT

The Veteran's service-connected optic neuropathy of the left 
eye is manifested by blindness in the left eye with only 
light perception; however, he is not blind in the right eye.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 30 percent for the service-connected left eye optic 
neuropathy have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.84a, Diagnostic Code 6074 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

In a decision in June 2006, the Board denied the Veteran's 
claim for rating higher than 30 percent for optic neuropathy 
of the left eye.  The Veteran appealed the Board's decision 
to the Court.  In an Order dated in April 2008, the Court 
granted a Joint Motion for Remand of the parties, the VA 
Secretary and the Veteran, and remanded the case to the Board 
for action consistent with the Motion.  The Veteran contends 
that he is entitled to extraschedular consideration because 
his service connected optic neuropathy of the left eye 
renders him unable to work in the field in which he is 
trained, which is as a pilot.  See 38 C.F.R. § 3.321(b)(1) 
(2003).  The Board remanded the case in December 2003 noting 
that the facts in this case warrant referral to the 
Undersecretary for Benefits or to the Director, Compensation 
and Pension Service.  The RO was requested to refer this 
matter to the Chief Benefits Director or the Director, 
Compensation and Pension Service (C&P), for the consideration 
of an extraschedular rating under 38 C.F.R. §§ 3.321(b)(1), 
4.16(b).  The matter was referred to the Director, C&P, who 
noted that an extra-schedular evaluation based on visual 
efficiency was not considered as the Veteran did not meet the 
requirements under the provisions of M21-1, Part VI, Ch. 
11.07(f) for visual field loss in both eyes.  In the Joint 
Motion for Remand, the parties noted that although discussing 
the application of the M21-1 provisions to the Veteran's 
claim, the Director of C&P never considered whether the 
Veteran was entitled to an extra-schedular rating under 
38 C.F.R. § 3.321(b).  In July 2008, the Board remanded the 
case to be referred to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
consideration of an extraschedular rating under 38 C.F.R. §§ 
3.321(b)(1) and to issue a Supplemental Statement of the Case 
(SSOC).

Pursuant to the Board's July 2008 Remand, the RO referred the 
case to the Director of Compensation and Pension Service for 
the consideration of an extraschedular rating under 38 C.F.R. 
§§ 3.321(b)(1) and issued an SSOC.  Based on the foregoing 
actions, the Board finds that there has been compliance with 
the Board's July 2008 Remand.  Stegall v. West, 11 Vet. App. 
268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

With respect increased rating claims, in order to satisfy the 
duty to notify provisions for an increased-compensation 
claim, VA must notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  If the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  The claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  Letters dated in May 2004, March 2006, 
and December 2008 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Vazquez-Flores, 22 Vet. App. at 37.  Together, the letters 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence, how VA determines 
disability ratings and effective dates, the Diagnostic Codes 
for vision impairment, and other evidence VA considers in 
determining evaluations such as impact the condition has on 
employment, and provided examples of evidence that may affect 
how the disability rating is assigned.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The May 2004 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet. App. at 
120.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The Board notes that although VA was 
unsuccessful in obtaining the Veteran's Social Security 
Administration (SSA) records directly from SSA, the Veteran 
has provided them at VA's request.  There is no indication in 
the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was accorded VA examinations in January 2001 and 
April 2005. 38 C.F.R. § 3.159(c)(4).  There is no objective 
evidence indicating that there has been a material change in 
the severity of the Veteran's service-connected vision 
disorder since he was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The April 2005 VA examination report is thorough.  The 
examinations in this case are adequate upon which to base a 
decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for loss of vision left eye with diplopia.  As 
such, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

The Veteran was a Colonel in the United States Air Force who 
retired after a little more than 25 years of service.  In 
July 2000, VA received the Veteran's statement that he was 
planning and prepared to become an airline pilot for a major 
carrier once he retired but that loss of left eye vision had 
grounded him medically and that he had lost all opportunity 
to work in that capacity.

The Board notes that although the Veteran's service-connected 
left eye condition was initially characterized as loss of 
vision with diplopia and evaluated pursuant to 38 C.F.R. 
§ 4.84a, Diagnostic Codes 6090-6074, a May 2002 rating 
decision recharacterized the Veteran's left eye vision 
impairment as optic neuropathy and evaluated the disability 
under Diagnostic Codes 6026-6070. 

The Veteran's service-connected optic neuropathy of the left 
eye is currently evaluated as 30 percent disabling.  
Diagnostic Code 6026 provides that optic neuritis is to be 
rated on the underlying disease and the impairment of visual 
acuity or field loss is to be combined therewith.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6026.

Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on 
examination by specialists.  Such special examinations should 
include uncorrected and corrected central visual acuity for 
distance and near, with record of the refraction.  The best 
distant vision obtainable after best correction by glasses 
will be the bases of rating, except in cases of keratoconus, 
in which contact lenses are required.  38 C.F.R. § 4.75.  
 
Blindness in one eye, having only light perception, will be 
30 percent disabling if visual acuity in the other eye is 
20/40 or better.  Blindness in both eyes having only light 
perception warrants a 100 percent rating.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6062 to 6070.

Where only one eye is service connected and the Veteran is 
not blind in both eyes, the other eye is considered normal 
for rating purposes.  See 38 C.F.R. § 3.383(a)(1); see also 
38 C.F.R. § 4.14 (manifestations not resulting from the 
service-connected disability may not be used in establishing 
the service-connected evaluation).  Compensation is payable 
for the combination of service-connected and nonservice-
connected disabilities of blindness in one eye as a result of 
service-connected disability and blindness in the other eye 
as a result of nonservice-connected disability as if both 
disabilities were service-connected, provided the nonservice-
connected disability is not the result of the Veteran's own 
willful misconduct.  38 C.F.R. § 3.83(a).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at one foot and when further 
examination of the eyes reveals that perception of objects, 
hand movements, or counting fingers cannot be accomplished at 
three feet.  See 38 C.F.R. § 4.79.

The 30 percent evaluation for the Veteran's service-connected 
optic neuropathy of the left eye is the maximum schedular 
evaluation that may be granted under Diagnostic Code 6070.  
However, as noted above, if the Veteran's visual acuity in 
the right eye decreases so much that the Veteran becomes 
blind in the right eye, then the Veteran may be compensated 
for blindness as if blindness in both eyes were service-
connected.  Thus, in order to warrant an evaluation in excess 
of 30 percent for his service-connected left eye disability, 
the medical evidence of record would have to demonstrate that 
the Veteran has loss of use or blindness in his nonservice-
connected right eye.

The Veteran was afforded VA examinations in January 2001 and 
April 2005.  On both occasions, the Veteran's corrected 
vision in his right eye was recorded as 20/20.  The April 
2005 VA examination also noted full visual fields in the 
right eye. Additionally, October 2000 and January 2004 eye 
examination reports from the Florida Department of Highway 
Vehicles and Motor Safety recorded the Veteran's corrected 
vision in his right eye as was 20/15 and 20/20, respectively.  
In fact, none of the post-service medical records, either VA 
or private, indicate that the Veteran has loss of use or 
blindness in his right eye.  The Veteran submitted an 
ophthalmology report dated in September 2007 which noted that 
the Veteran had not noted any decrease in vision in either 
eye but noted small, transparent, "clear bubbles" that seem 
to stay in the same place with his eye movement in his right 
eye.  After examination, the impression was optic atrophy OS 
by history secondary to Anthrax immunization, vitreous 
floaters OU, symptomatic only on the right, and early 
cataract OU.  The Veteran was advised to return in a year and 
one-half for cataract check or sooner if he noticed worsening 
vision, new floaters, or flashes of light.       

Because the Veteran does not have loss of use or blindness of 
his nonservice-connected right eye, as that is described at 
38 C.F.R. § 4.79, his nonservice-connected right eye may not 
be considered in evaluating his service-connected optic 
neuropathy of the left eye.  Since his nonservice-connected 
eye may not be considered, and he has been maximally rated 
for his service-connected left eye, a preponderance of the 
evidence is against an evaluation greater than the 30 percent 
that has been assigned.

Extraschedular Consideration

As noted above, in July 2008, the Board remanded the case to 
be referred to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the consideration of an 
extraschedular rating under 38 C.F.R. §§ 3.321(b)(1).  In 
February 2009, the Director of Compensation and Pension 
Service undertook administrative review and determined that 
no unusual or exceptional disability pattern had been 
demonstrated that would render application of the regular 
rating criteria as impractical and that the visual loss of 
the left eye was properly rated as 30 percent disabling under 
the extant rating criteria contained in § 4.84a.  The 
Director noted that although the Veteran had repeatedly 
asserted that he is unable to obtain employment as a 
commercial airline pilot due to the left eye visual deficit, 
the record was replete with medical evidence that attributes 
the symptomatology related to his service-connected mood 
disorder, auditory deficits, and multiple disabilities as the 
primary contributors to any inability to secure and maintain 
gainful employment.  Thus, even if the Veteran were not 
service connected for a visual disorder, his ability to 
perform the duties of an airline pilot would be obviously 
compromised by his other service-connected disabilities.  
Furthermore, the question of marked interference with 
employability related to the service-connected left eye 
visual disorder need not be reached as no exceptional or 
unusual disability picture outside of regular rating criteria 
has been demonstrated.  Thun v. Peake, 22 Vet. App. 111 
(2008).  Accordingly, the Director of Compensation and 
Pension determined that entitlement to an extraschedular 
evaluation for service-connected optic neuropathy of the left 
eye is denied as there is clearly no unusual or exceptional 
disability patter that renders application of the regular 
rating criteria impractical pursuant to 38 C.F.R. 
§ 3.321(b)(1). 




ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for optic neuropathy of the left eye is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


